Citation Nr: 0215047	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-03 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for injury to the cervical 
spine (claimed as neck, shoulder, and back pain).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945. 

This matter is before the Board of Veterans' Appeals (BVA or 
Board) following a Board Remand of June 2000.  This matter 
was originally on appeal from an October 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran sustained 
an injury to his cervical spine which is consistent with the 
circumstances, conditions, or hardships of his service.  

2.  There is no clear and convincing evidence that the 
cervical spine injury left no chronic residuals.   


CONCLUSION OF LAW

Residuals of an injury to the cervical spine were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159); 38 C.F.R. §§ 
3.303, 3.304(d) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Post-Board Remand

Pursuant to the Board's June 2000 Remand, the RO requested 
from the National Personnel Records Center (NPRC) inpatient 
clinical records from the U.S.S. Boise Dispensary.  The 
NPRC's negative response is documented in the claims file.  
In March 2002 correspondence, the RO informed the veteran 
that it had attempted to obtain service medical records from 
the U.S. Navy and offered him the opportunity to submit any 
service medical records he might have in his possession or 
alternative records which substantiate his claim.  The RO 
readjudicated the veteran's claim and issued a Supplemental 
Statement of the Case (SSOC) in July 2002.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  Most recently, the veteran 
received a copy of the July 2002 SSOC.  In the March 2002 
correspondence, the RO also provided the veteran with notice 
of the VCAA.  As previously indicated, the RO provided the 
veteran with notice of the efforts made to obtain the 
veteran's service medical records as well as notice of what 
action was needed from the veteran to help with his claim.  
No further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO underwent satisfactory efforts to obtain the veteran's 
complete service medical records and obtained written 
confirmation that the records were unavailable.  Alternative 
records-Daily Sick Reports and Morning Reports-were 
retrieved.   The RO also obtained the veteran's service 
records and private medical records identified by the 
veteran.  VA outpatient treatment records identified by the 
veteran were also retrieved.  In July 2002, the veteran 
submitted a waiver of the 60-day period for additional 
comments on the July 2002 SSOC, and indicated that he wanted 
the Board's immediate review of his appeal.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board concludes that the duties to notify 
and assist have been satisfied, and the Board will proceed 
with appellate review.  


Service Connection for Injury to the Cervical Spine (claimed 
as neck, shoulder, and back pain)

The veteran contends that in February 1945, during a landing 
on Bataan, in the Philippine Islands, his LSM hit a mine, and 
he was knocked unconscious and thrown into the water.  He 
contends that he was picked up by U.S. Navy personnel and was 
taken to sick bay on the U.S.S. Boise, a Navy cruiser.  He 
further contends that he was then put ashore at Subic Bay, 
Philippines, and returned to his unit.  The veteran maintains 
that his unit had listed him as missing in action.  He 
contends that he currently suffers from low back pain as well 
as bilateral rear shoulder and neck problems as the result of 
the in-service incident.   

Service records show that the veteran's wife received a 
letter from the Adjutant General in April 1945, in which she 
was informed that the veteran had been reported missing in 
action on Luzon Island, Philippine Islands since February 15, 
1945.  Service records further show that the veteran received 
the Purple Heart for wounds received in action at Marivales 
Harbor, Luzon, Philippine Islands on February 15, 1945.  The 
veteran's December 1945 discharge physical examination report 
only indicated that he received an injury to his stomach in 
February 1945, but confirmed that he was in the dispensary on 
the "Cruiser Boise."  The discharge physical examination 
report indicated that a physical examination revealed no 
defects in his musculoskeletal system and Morning Reports and 
Daily Sick Reports related no information pertinent to the 
instant claim.  Nevertheless, the Board finds that the 
veteran has presented satisfactory evidence that in addition 
to the documented injury to his stomach, the veteran also 
sustained an injury to his cervical spine during the same 
combat-related incident, as this evidence is consistent with 
the circumstances, conditions, or hardships of his service.              
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. 
Brown, 82 F.3d 389 (1996).  

Post-service private medical records and VA outpatient 
treatment records show that the veteran currently has 
arthritis in his lower back, shoulders, and neck and that the 
veteran complains of pain in these areas.  Private medical 
records also document that the veteran sustained a dislocated 
right shoulder in October 1993.  The evidence, however, does 
not clearly show that the injury the veteran sustained to his 
right shoulder has also resulted in pain in his left 
shoulder, neck, and back.  Earlier  records show that the 
veteran's complaints arose prior to the 1993 incident.  Thus, 
there is no definitive showing of an intervening injury of 
such severity so as to disassociate the veteran's current 
complaints of pain from the wartime incident.  Accordingly, 
in the absence of competent unfavorable medical evidence 
sufficient to meet the enhanced standard of 38 U.S.C.A. 
§ 1154, it must be concluded that the cervical spine trauma 
which occurred in the Philippines did indeed leave chronic 
residual disability.  


ORDER

Service connection for residuals of an injury to the cervical 
spine is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

